DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16-20 of copending Application No. 16/663,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. The only missing property, the basis weight, is inherent to paper towels, which it is a well-known fact that have basis weight greater than 45 gsm.1 Note that claims 15-20 includes the same type of products, i.e., packages, and the method is the same.
Claims 4 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 16-20 of copending Application No. 16/663,470 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. Note that claims 2-3 of the co-pending application evidence that that the properties of the paper towel is within the scope of the claimed range and also indicates that the properties of the current application fall below the line of the plots of the equations shown in claim 1 of the co-pending application. Note that claims 15-20 includes the same type of products, i.e., packages, and the method is the same.
Claims 4 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16-20 of copending Application No. 16/663,424 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. The only missing property, the basis weight, is inherent to paper towels, which it is a well-known fact that have basis weight greater than 45 gsm.2 Note that claims 15-20 includes the same type of products, i.e., packages, and the method is the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wolkowicz et al, (hereafter Wolkowicz), US Patent No. 6,746,569 B1 as evidenced by Applicants Admission of Prior Art, (hereafter AAPA).
With regard to claims 1-3, 5 and 18-20, Wolkowicz teaches roll of papers including tissues and towels, having properties falling within the range of claim 1, i.e., Roll Density, Roll Diameter, as evidenced by AAPPA, page 17; see below:





    PNG
    media_image1.png
    115
    865
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    158
    874
    media_image2.png
    Greyscale
 
	As it can be seen the roll diameter is greater than 6.5 in all instances, the roll density is less than 0.075 g/cm3 for sample 4A-prior art. The process of making the roll is disclosed on column 5, lines 31-41, which is common way of making a roll of paper, i.e., convoluting the web onto a core, and doing so for the prior art product disclosed by Wolkowicz is at the very least obvious. Figure 2 shows a roll convoluted onto a core.
	Regarding to claim 4, Sample 4A shows moment of inertia which is greater than 1.5 g*m2; see table above.
	With regard to claim 6, Wolkowicz shows that Example 4A has a core diameter of 1.5 inches; see column 11, lines 45-55.
	 With regard to claims 7, while the reference does not explicitly teach the coefficient of friction, this property is considered to be inherent to the tissues of the reference, since they have all the other properties in the same range, or at the very least modifying the web to have the coefficient of friction falling within the claimed range would have been obvious to one of ordinary skill in the art.
With regard to claims 8-11 and 14, creping, embossing, perforating the web and adding papermaking additives, such as wet-strength agents, are common operations on the art3 and considered obvious absent a showing of unexpected results.
Regarding to claim 12, Wolkowicz teaches the making of single and multi-ply products; see column 4, lines 56-63, and therefore, making multi-ply product from the 4A web would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if webs were plied to make a multi-ply product.
With regard to claim 13, since all the paper products have at least some permanent wet strength, i.e., they won’t lose all its strength when wet and since no limits/range have been recited/claimed, then this limitation is inherently met.
Regarding to claims 15-17, packaging the products into multiple or single roll and wrapping it a film, or included in carton board, corrugated board, etc., are the common ways to present the final product to the consumer, including the intermediate consumer, i.e., the warehouses, supermarket, etc., and the final consumer, people buying the product, and thus presenting the product as claimed would have been obvious to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Rolled Paper Towels.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
    

    
        1 The examiner takes official notice of this and would supply evidence if necessary.
        2 The examiner takes official notice of this and would supply evidence if necessary.
        3 Again, the examiner takes official notice and will present evidence if required.